
	

116 HR 4901 IH: Puerto Rico Statehood Admission Act
U.S. House of Representatives
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 4901
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2019
			Mr. Serrano (for himself, Miss González-Colón of Puerto Rico, Mr. Young, Mr. Bishop of Utah, Mr. Soto, Mrs. Murphy of Florida, Mr. Gallego, Mr. Waltz, Ms. Plaskett, Mr. Diaz-Balart, Ms. Stefanik, Mr. Crist, Mr. King of New York, Ms. Shalala, Mr. Bacon, Ms. Wasserman Schultz, Mr. Fitzpatrick, Mrs. Radewagen, Mr. Swalwell of California, Mr. Huffman, Mr. Posey, Mr. Cicilline, Mr. Lowenthal, Mr. Vargas, Mrs. Kirkpatrick, Mr. Katko, Mr. Banks, Mrs. Beatty, Mr. Sablan, Mr. Brown of Maryland, Mr. Lewis, Mr. LaMalfa, Mrs. Demings, Mr. Wilson of South Carolina, Mr. San Nicolas, Mr. Bishop of Georgia, Mr. Carbajal, Ms. Brownley of California, Mr. Foster, Mr. Beyer, Mr. Raskin, Mr. Hastings, Ms. Wild, Mr. Peterson, and Mr. Spano) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To enable the admission of Puerto Rico as a State of the Union, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Puerto Rico Statehood Admission Act. 2.FindingsThe Congress finds the following:
 (1)United States national sovereignty in Puerto Rico was established by the Treaty of Peace between the United States and the Kingdom of Spain (30 Stat. 1754), signed on December 10, 1898.
 (2)Puerto Rico is governed by the United States under laws enacted by Congress in the exercise of its power to make rules and regulations governing territory belonging to the United States, pursuant to article IV, section 3, clause 2 of the Constitution.
 (3)For reasons of precedent primarily related to the Philippines also ceded by Spain after the Spanish-American War, substantially the same majority in the United States Supreme Court that established the separate but equal doctrine in Plessy v. Ferguson determined in the 1901 Downes v. Bidwell decision that Puerto Rico was an unincorporated territory of the United States, a status of possession that continues today.
 (4)On March 2, 1917, Congress granted birthright citizenship of the United States by statute for all persons born in Puerto Rico (39 Stat. 951) to further integrate Puerto Rico into our Nation.
 (5)Puerto Rico has a territorial constitution that is republican in form and compatible with the United States Constitution as well as the principles of the Declaration of Independence, and that is equivalent to a State constitution, having been democratically ratified by the United States citizens of the territory on November 4, 1952, and subsequently approved by the Congress of the United States through Public Law 82–447.
 (6)Thirty-two territories previously have petitioned Congress for statehood based on democratically expressed consent of the governed, and each was duly admitted as a State of the Union pursuant to article IV, section 3, clause 1 of the United States Constitution, with equal rights and responsibilities of national and State citizenship under the United States Constitution.
 (7)Puerto Ricans have contributed greatly to the Nation and its culture and distinguished themselves in every field of endeavor. However, the denial of equal voting representation and equal treatment by the Federal Government stands in stark contrast to their contributions.
 (8)Since becoming a United States territory, more than 235,000 United States citizens of Puerto Rican heritage have served in the United States military.
 (9)Thousands of military servicemembers of Puerto Rican heritage have received numerous medals, distinctions, and commendations of every degree, including for valorous military service in the twentieth and twenty-first centuries.
 (10)Nine military servicemembers from Puerto Rico have been awarded the Congressional Medal of Honor, and many have been awarded the Distinguished Service Cross or the Navy Cross.
 (11)The 65th Infantry Regiment in Puerto Rico (known as the Borinqueneers) was awarded the Congressional Gold Medal (Public Law 113–120, enacted June 10, 2014) for its contributions and sacrifices in the armed conflicts of the United States, including World War I, World War II, and the Korean War.
 (12)Unincorporated territory status means that Federal laws can be applied to Puerto Rico and its American citizens differently, on unequal and even inequitable terms, compared not only to the States and their residents, but also unlike territories that were considered to be parts of the United States. This has limited the development of Puerto Rico and hindered its economy.
 (13)Unincorporated territory status has resulted in millions of residents leaving Puerto Rico to seek greater opportunities and a better quality of life available in a State. Approximately 65 percent of all people of Puerto Rican origin now live in the States, with the increasing rate of population loss in the territory creating a severe strain on the local tax base and workforce participation.
 (14)Other than its unincorporated territory status and its unequal treatment in some laws, Puerto Rico is socially, economically, politically, and legally integrated into the Nation.
 (15)Puerto Rico has held two plebiscites under local law on status proposals that are possible under Federal law in 2012 and 2017. In 2012, a majority of the vote rejected the current territory status and 61.2 percent chose statehood among the alternatives. In 2017, 97.1 percent of the vote was for statehood on a ballot amended as advised by the Department of Justice.
 (16)No United States territory that has petitioned for statehood has been denied admission into the Union.
 (17)Congress has recognized Puerto Rico’s right to determine its future political status (Public Law 114–187, enacted June 20, 2016), which, consistent with status votes in most territories that have become States, may include a Yes or No vote on statehood.
 (18)Congress has appropriated funding to the State Elections Commission of Puerto Rico to conduct a plebiscite by which Puerto Rican voters will determine the future political status of Puerto Rico (Public Law 113–76, enacted January 17, 2014).
 (19)Granting equality through statehood to Puerto Rico is long overdue in light of the historical contributions of its residents to the United States and its potential to further strengthen our Union and the 102 years of political and economic discrimination against the United States citizens living in Puerto Rico.
 3.National policy declarationThis Act constitutes the commitment of Congress that, if Puerto Rico chooses statehood, subject to the provisions stated herein, Puerto Rico shall be declared to be a State of the United States of America, and shall be admitted into the Union on an equal footing with the other States, in all respects, so that the United States citizens residing in Puerto Rico shall have all rights, privileges, and duties enjoyed by the United States citizens in the several States.
		4.Admission to Union as State
 (a)Democratic self-DeterminationIn accordance with applicable laws of Puerto Rico, a political status plebiscite shall be conducted in conjunction with the local general election scheduled for November 2020.
 (b)BallotThe ballot for the plebiscite conducted under subsection (a) shall present voters with the question: Do you approve Puerto Rico’s admission as a State of the Union on equal footing with all other States? Yes___ No ___..
 (c)Certified resultsIf statehood is approved by a majority of the votes cast in the plebiscite conducted under subsection (a), the President of the State Elections Commission of Puerto Rico shall certify the results of the plebiscite and shall transmit the certified results of the plebiscite to the Governor within 3 days. Not later than 10 days after the date of certification, the Governor shall declare the results of the plebiscite and transmit the certified results of the plebiscite to the President of the United States, the President pro tempore of the Senate, and the Speaker of the House of Representatives.
 (d)Content of declarationThe declaration by the Governor in subsection (c) shall designate and announce the dates and other requirements for primary and general elections under applicable Federal and local law for representation in the Senate and the House of Representatives in accordance with the following:
 (1)In the first election of Senators, the two senatorial offices shall be separately identified and designated, and no person may be a candidate for both offices. Nothing in this section shall impair the privilege of the Senate to determine the class and term to which each of the Senators-elect shall be assigned.
 (2)In the first election of a Representative, Puerto Rico shall be entitled to one Representative upon its admission into the Union as a State. In the next election for the United States House of Representatives, Puerto Rico shall be entitled to the same number of Representatives as the State whose most recent Census population was closest to, but less than, that of Puerto Rico, and such Representatives shall be in addition to the membership of the House of Representatives as now prescribed by law: Provided, that any increase in the membership shall not operate to either increase or decrease the permanent membership of the House of Representatives as prescribed in the Act of August 8, 1911 (37 Stat. 13), nor shall such temporary increase affect the basis of apportionment established by the Act of November 15, 1941 (55 Stat. 761; 2 U.S.C. 2a), for the Eighty-third Congress and each Congress thereafter, unless Congress acts to increase the total number of the House of Representatives. Thereafter, the State of Puerto Rico shall be entitled to such number of Representatives as provided for by applicable law based on the next reapportionment.
 (3)The President of the State Elections Commission of Puerto Rico shall certify the results of such primary and general elections, and shall transmit the results of each election to the Governor within 3 days following such primary and general elections. Within 10 days of the date of each certification, the Governor shall declare the results of the primary and general elections, and transmit the results of each election to the President of the United States, the President pro tempore of the Senate, and the Speaker of the House of Representatives.
 (e)Presidential proclamationUpon receipt of the Governor’s declaration pursuant to subsection (c), the President of the United States shall issue a proclamation declaring certified results of the plebiscite and the date Puerto Rico is admitted as a State of the Union on an equal footing with all other States, which date must follow the certification of results of the general elections required by this Act, but not later than 30 months from the date on which the aforementioned plebiscite results were certified. Upon issuance of the proclamation by the President, Puerto Rico shall be deemed admitted into the Union as a State.
 (f)Transition periodDuring the period between the day on which voters have approved statehood, and the date of admission as a State of the Union, the Constitution and laws of the United States shall apply to Puerto Rico as it applied to the 32 incorporated territories that became States prior to admission to the Union.
 (g)Termination of act if statehood not approvedIf statehood is not approved by a majority of the votes cast in the plebiscite conducted under subsection (a), the provisions of this Act shall cease to be effective.
 5.Provisions applicable to State of Puerto RicoUpon the admission of the State of Puerto Rico into the Union, the following shall apply: (1)Physical territory definedThe State of Puerto Rico shall consist of all of the islands, together with their appurtenant reefs, seafloor, and territorial waters in the seaward boundary, presently under the jurisdiction of the territory of Puerto Rico.
 (2)State constitutionThe Constitution of the Commonwealth of Puerto Rico, as approved by Public Law 82–447 and subsequently amended, shall be accepted as the State Constitution of Puerto Rico.
 (3)Continuity of lawsAll laws of the United States and laws of Puerto Rico not in conflict with this Act shall continue in full force and effect following the date of admission of Puerto Rico as a State of the Union.
 (4)Continuity of governmentThe individuals holding legislative, executive, and judicial offices of Puerto Rico shall continue to discharge the duties of their respective offices when Puerto Rico becomes a State of the Union.
 (5)Continuity of obligationsAll contracts, obligations, liabilities, debts, and claims of the Commonwealth of Puerto Rico and its instrumentalities shall continue in full force and effect as the contracts, obligations, liabilities, debts, and claims of the State of Puerto Rico and its instrumentalities.
 6.RepealsAll Federal and territorial laws, rules, and regulations applicable to Puerto Rico that are incompatible with the political and legal status of statehood under the Constitution and the provisions of this Act are repealed and terminated as of the date of statehood admission proclaimed by the President under section 4(e) of this Act. Except for those parts that are not in conflict with this Act and the condition of statehood, the following shall be deemed repealed upon the effective date of the admission of Puerto Rico as a State:
 (1)The Puerto Rican Federal Relations Act of 1950 (Public Law 81–600). (2)The Act of July 3, 1950 (48 U.S.C. 731b–731e).
 (3)The Act of March 2, 1917 (Public Law 64–368). (4)The Act of April 12, 1900 (Public Law 56–191).
 7.SeverabilityIf any provision of this Act, or any section, subsection, sentence, clause, phrase, or individual word, or the application thereof to any person or circumstance is held invalid, the validity of the remainder of the Act and of the application of any such provision, section, subsection, sentence, clause, phrase, or individual word to other persons and circumstances shall not be affected thereby.
		
